Citation Nr: 1140744	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  05-09 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a right hip replacement. 

2. Entitlement to service connection for residuals of a left hip replacement.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In December 2007, the Board remanded the claim for further development.  In a decision in April 2009, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In March 2011, the Veterans Court issued a Memorandum Decision, vacating and remanding the Board's decision for readjudication consistent with the Veterans Court's decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Memorandum Decision, the Veterans Court determined that the Board erred in relying on a VA examination in September 2008 that was inadequate.  







The Veterans Court held that the VA examiner did not provide a clear rationale for why his opinion would be speculative on the question of whether the Veteran's bilateral hip replacements were due to a helicopter accident in service, citing Jones v. Shinseki, 23 Vet. App. 382 (2009) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  

In order to comply with the Memorandum Decision, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an orthopedic specialist to determine based upon the Veteran's prior medical history and examinations and a description of the disabilities: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), the Veteran's bilateral total hip replacements are related to in-service helicopter crash in January 1969.  

In formulating an opinion, the VA examiner is asked to consider these facts:

The service treatment records disclose that in January 1969 the Veteran was flying in a helicopter that experienced engine failure at 1,500 feet.  On autorotation, the helicopter landed hard and rolled on its side. 



Initially, the Veteran complained of right triceps muscle pain, which was treated as a muscle spasm. Two days after the crash, the Veteran complained of muscle stiffness in the cervical region. The impression was post-accident and no serious injury.  In June 1971 on separation examination, there was no complaint, finding, history, or diagnosis of any right or left hip abnormality. 

After service, private medical records disclose that in February 1997 history included the diagnosis of degenerative joint disease of the hips several months previously. 

In October 1998, X-rays revealed degenerative joint disease of the right hip, similar to X-rays in 1995. In May 1999, history included degenerative joint disease in the left hip.  In January 2003, the Veteran had a total right replacement.  In February 2004, he had a left total hip replacement. 

On VA examination in May 2005, the Veteran stated that he did not complain of hip pain after his helicopter crash in 1969, but he did injure his left-side and neck.  In May 2007, the Veteran testified that following the in-service helicopter crash, his right hip first became symptomatic in the 1980s and he was evaluated by a physician in 1989 or 1990, and he learned that he had bilateral hip arthritis. 







On VA examination in September 2008, the VA examiner explained that when sitting in the copilot's seat as the Veteran did, the weight bearing forces were directed through the axial spine into the pelvis and ischial tuberosities where most of the weight was distributed. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, if so, identify the other potential causes, when the accident in service is not more likely than any other to cause the Veteran's current bilateral hip disabilities and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, that is, there is no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge after a review of the medical literature.  

The Veteran's file must be made available to the VA examiner for review. 

2.  After the development has been completed, adjudicate the claims.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


